DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and amendments filed 8/11/2021 per Petition decision of 2/7/2022.
Claims 2, 14, 20 have been canceled.
Claims 1, 13, 15, 19 have been amended since previous Non-Final Rejection mailed 10/5/2020.
Claims 1, 3-13, and 15-19 have been examined and are pending.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-13, and 15-19 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claims 1, 13, 19 have each been amended to recite in part the following:, “…generate a mobility score that includes both the nearest matching cluster as a first component and the degree of fit percentage value as a second component, the mobility score denoting a good fit between the user probability distribution and the nearest matching cluster …”. However, respectfully, it is not clear what is meant by a single value or “score” which has multiple components, such as “a first component” and a “second component”. Although this feature appears to be taken from the Specification at [0068] which states: “The mobility score can include at least two components comprising a nearest matching cluster (i.e., defined by mobility level) and a degree of fit…”, this portion of the specification actually does not clarify the aforementioned point of ambiguity. Perhaps the Applicant intended to mean the scoring [algorithm] has two components and when combined (e.g. added together, etc…) they produce a score/value. However, this is speculative as Applicant’s specification does not clarify nor does the specification actually provide any particular algorithm for computing a score/value. 
Instead, the Specification e.g. per [0038] merely states: “The scoring can be done from 0 to 100 where 100 denotes a “very good” driver who should receive a discount on his/her insurance.” However, this does not clarify the aforementioned ambiguity. No other portion of the original disclosure further elaborates on such “score” value nor on an algorithm for computing such score; instead, any such algorithm is left entirely to the imagination of the reader. Due to the ambiguity and lack of clarification from the specification, the limitation is held to be indefinite. For the purpose of compact prosecution, the feature in question is interpreted as follows: “…generate a mobility score [, wherein the score is based upon an algorithm] that includes both the nearest matching cluster as a first component and the degree of fit percentage value as a second component, the mobility score denoting a good fit between the user probability distribution and the nearest matching cluster …”. Nonetheless, clarification is required.
Dependent claims 3-13 and 15-18 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-13, 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 13, 19: 
generate a mobility score…denoting a good fit between the user probability distribution and the nearest matching cluster; in response to the mobility score being above a predefined threshold, match the user probability distribution to a user mobility level corresponding to the vehicle mobility level that is associated with the nearest matching cluster;
determine media content selection parameters by matching a user mobility level corresponding to a user probability distribution with the vehicle mobility level corresponding to one of the clustered vehicle probability distributions
select second media content using the media content selection parameters; and 
transmit a message including the second media content to the computing system to cause an exposure of the user to the second media content.
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, these steps as drafted, encompass the idea of targeted advertising [selected second media content], based on undisclosed targeting information [selection parameters] which are themselves based on an arbitrary undisclosed relationship with collected data about users and vehicles [i.e. matched user probability distributions to a user mobility level corresponding to a vehicle mobility level that is associated with a nearest matching cluster of segmented vehicle probability distributions – e.g. low mobility, medium mobility, or high mobility] which is a basic economic practice1 (i.e. a judicial exception falling within the group of Certain Methods of Organizing Human Activity). No particular methods/techniques or steps are recited which relate the selected second media content to the media content selection parameters. There is No technical solution to a technical problem presented nor recited herein. 
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Regarding the aforementioned steps, as drafted, there are no additional element(s) or a combination of elements in the claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claims do recite additional limitations, as follows: A system, comprising: a memory and a processor wherein the processor executes instructions stored in the memory; and receive user data, the user data indicating an exposure of a user of the multi-user online platform to first media content; receive vehicle data from vehicles, the vehicle data indicating use of the vehicles by operators; determine a user probability distribution based on the user data; determine vehicle probability distributions based on the vehicle data; segmenting the vehicle probability distributions based on location data; clustering each of the segmented vehicle probability distributions …; generate an aggregate vehicle probability distribution map including the clustered vehicle probability distributions; determine one of the clusters that is a nearest matching cluster to the user probability distribution based on the aggregate vehicle probability distribution map; determine a degree of fit percentage value between a set of user probability values associated with the user probability distribution and a set of vehicle probability values associated with the nearest matching cluster.
However, regarding the ‘receiving data’ steps, Applicant’s invention is not a new method or technique for “receiving data” from online platforms but instead this merely provides context regarding the information upon which the abstract idea operates – i.e. these are mere data gathering steps and extra-solution activity as relates to the identified abstract idea; no technical solution is provided for receiving such vehicle data nor for determining probability distributions of such data. Regarding the limitations directed towards “determine a user probability distribution using the user data; determine a plurality of vehicle probability distributions using the vehicle data; segmenting the vehicle probability distributions based on location data; and clustering each of the segmented vehicle probability distribution…determine one of the clusters that is a nearest matching cluster to the user probability distribution based on the aggregate vehicle probability distribution map; determine a degree of fit percentage value between a set of user probability values associated with the user probability distribution and a set of vehicle probability values associated with the nearest matching cluster”, when recited at this high-level of generality are also seen as extra-solution activity which is application of known statistical techniques operating on the collected data which are routine and conventional activities (i.e. determining probability distributions, segmenting, clustering, etc… and statistical techniques applied to data is well-known and conventional2). Regarding the feature “generating an aggregate vehicle probability distribution map…”, appears to be another mere statistic as no particular display or GUI feature is recited or claimed and no technical solution is presented for performing this generation. Furthermore, Applicant’s invention is not a new or novel “processor” nor a “memory” nor a computer system and at this level of generality is merely a statement of “apply it” (i.e. the abstract idea) by such generic computer components; these elements do not add significantly more to the already identified abstract idea. The additional elements of do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application thereof.
Further to Step 2A Prong 2, the dependent claims also recite a combination of additional elements. However, considered alone or in combination these claims as a whole do not integrate the method of organizing human activity into a practical application. 
For example, dependent claims 3 and 15 each recite the following: “assign one of a first tag, a second tag and a third tag to each user data to provide tagged user data; determine a set of user probability values based on the tagged user data, the set of user probability values comprising a first user probability value, a second user probability value and a third user probability value, the first user probability value corresponding to the first tag, the second user probability value corresponding to the second tag and the third user probability value corresponding to the third tag; and store the set of user probability values as a first data structure within a database of the memory, the first data structure serving as the user probability distribution.” 
However, the assigning a tag step, is similar to “arranging a hierarchy of groups, sorting information, etc…” which has been identified by the courts to be well-understood and conventional activity3 when recited at a high-level of generality and/or as insignificant extra-solution activity as is recited here. The determining a probability is also such activity, as already noted supra, and the storage of data step is also not significantly more than the already identified abstract idea. Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application thereof. A similar finding is found for the remaining dependent claims. A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to “link” the idea to a field of use, or “apply” the idea via generic computing components, or insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a memory; a processor; and a non-transitory computer-readable storage medium, etc…) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).


Response to Arguments
Applicant amended claims 1, 13, 15, 19, relative to the previously examined claims of 6/2/2020, on 8/11/2021. Applicant's arguments (hereinafter “Remarks”) also filed 8/11/2021, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 101 and 112 rejections. Also note, the current amendments appear to overcome the already cited prior art of Ricci, Liu, Brinkmann, Hamza, and Morton. A further search of the prior art has been made and the prior art of Goto et al. US 2007/0032946 A1, has also been found to be pertinent to Applicant’s disclosure but even when considered in combination would not remedy the deficiencies of  Ricci, Liu, Brinkmann, Hamza, and Morton. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter H. Choi can be reached at (469) 295-9171.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The courts have found that matching consumers with a given product or service "has been practiced as long as markets have been in operation." Tuxis Technologies, LLC v. Amazon.com, Inc., No. CV 13-1771-RGA, 2014 WL 4382446, at *5 (D. Del. Sept. 3, 2014); see also OpenTV, Inc. v. Netflix Inc., 76 F.Supp.3d 886, 893 (N.D. Cal. 2014) ("The concept of gathering information about one's intended market and attempting to customize the information then provided is as old as the saying, 'know your audience."')
        2 Presenting offers and gathering statistics has been identified by the courts to be well-understood, routine, and conventional activity when they are claimed in a merely generic manner as they are in the present claims, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
        3 MPEP 2106.05(d): “examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner… vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015”